Title: To James Madison from Levett Harris, 29 June 1804 (Abstract)
From: Harris, Levett
To: Madison, James


29 June 1804, St. Petersburg. “My last respects were paid You the 12/24 instant. I this morning received a note from the Prince de Czartoryski, desiring to see me at one oClock. I accordingly waited on him. The Prince after communicating to me the particulars of the instructions, transmitted by order of the Emperor, to the Russian Ambassador at Constantinople, informed me in reply to the first, that a Firman had been sent to the Bey of Tripoli as required, and that as soon as Mr. d’Italinski’s dispatch on the subject, which was then in possession of the Emperor, should be returned to the Chancery, a Copy would be sent to me. And to the second, he handed me the inclosed transcript of the answer of that Gentlemen [sic]; all of which, I hasten to transmit by express to Cronstadt, to meet the Occasion by which my last were Conveyed. On these interesting events I most sincerely felicitate You, but I fear the measures which Commodore Prebble has deemed proper to employ in regard to the Frigate, will greatly Contribute to create difficulties to the important interposition of this Government, which was calculated to encourage the most Auspicious presages, and which I yet trust will have its due weight. I have repeated to the Prince de Czartoryski, the cruel state of bondage in which my fellow Citizens still remain, in order that renewed efforts on the part of the Port may be engaged to soften their condition. I am conscious however, it needs not my zeal to stimulate the interest his Majesty continues to evince in this unfortunate case, and that instructions in ample conformity have been sent to Mr. d’Italinski.

“On the Subject of the free navigation to the Black sea, I cannot avoid expressing my highest gratification: On which, the Minister Observed, that in case the United States of America embraced this object, it would be essential, as would be seen, that the Russian Court be particularly advised of it, in order, that the necessary aid & instructions be granted on the Occasion, as his Majesty was cordially disposed to yeild every facility to any undertakings the President would judge advantageous to engage in. I Acquainted his Excely. I could assure him in advance, that the President of the United States would duly appreciate the important regard which His Majesty persevered so liberally in testifying towards us, and that its consequence on this occasion, I doubted not, would promply engage the concern of my Government.
“I think Sir, You will consider my view of the advantages of this trade as exhibited in my last, but circumscribed, when I have judged the greatest benifits resulting from it to be the carrying trade. On viewing the geographical position of the Black sea, and the immensely rich part of Asia lying immediately in its vicinity—To consider that a numerous part of its inhabitants are extremely prone to trafick & commerce, particularly the Persians, Georgians, & Bucharians, the latter of whom have very recently sent an embassy to this Court to make special arrangements for these purposes—the products and manufactures of their respective Countries, and the Over land trade to China, so much encouraged by Russia, which is rapidly increasing, You will say, there seems a great probability, and that the period is by no means remote, when the wealth of the Eastern Hemisphere will in a degree concentre on the Black sea.
“I doubt not there are very important advantages, which will be found alike to flow to our Mediterranian Commerce, by entering into the proposed arrangements with the Ottoman Port, particularly as contributing to afford a greater respect to our Treaties with the States of Barbary, by those powers.
“I omitted in my last letter to advise You that the Count de Worontzoff Chancellor of the Empire had retired from Publick life, and that the Prince de Czartoryski had succeeded him in the department of foreign affairs.
“The title of Chancellor in Russia, is always preserved by the person on whom it is conferred. All foreign communications must in future be addressed to the Prince de Czartoryski first minister of State; who solely directs the Chancery Department.”
